department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date - taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org - organization name xx - date address - address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated november 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you have failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sw 6th court plantation fl date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested - dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely paul david eo revenue_agent enclosures publications form 886a - report of examination letter catalog number 34809f form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein ein years beginning 20xx legend org - organization name companies xx - date president - president co-1 co-2 issue sec_1 whether org qualifies for exemption under internal_revenue_code sec_501 facts org hereafter referred to as the trust was granted tax exempt status under sec_501 and sec_509 as a supporting_organization based on its application_for exemption its purpose was to provide funding to co-1 hereafter referred to as co-1 which then had public charity status to support lupus research at co-2 it projected that it would provide dollar_figure per year to co-1 which would fully fund the research the related charity co-1 failed to furnish records to show that it was publicly supported and was consequently converted to a private_foundation upon the end of its advanced ruling period in december 20xx an attachment to part iv of the trust’s application_for exemption disclosed that the trust is the owner and beneficiary of a life_insurance_policy on president with a death_benefit of dollar_figure guaranteed returns and usefulness to the trust as an asset to borrow against or to sell no responses were received to the auditor's information document requests regarding the actual terms of this policy the trust has not filed its form_990 since 20xx exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization file the form_990 for the tax periods ending december 20xx through december 20xx exempt_organization failed to respond to the internal_revenue_service correspondence or file the forms for the tax periods requested activity description there is no evidence of the existence and extent of supporting activities provided by the trust the supported_organization co-1 lost its publicly supported charity status no evidence of relationship with any subsequent public charity has been furnished law form a rev department of the treasury - internal_revenue_service page of form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein ein years beginning 20xkx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form a rev department of the treasury - internal_revenue_service page of form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein ein years beginning 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer position the organization believes that it is entitled to exemption under sec_501 and sec_509 because has or will support some charity government position based on the absence of documentation furnished by the exempt_organization to establish presence of supporting relationship to a bonafide public charity and absence of non- charitable or jeopardizing activities the trust does not qualify for exemption under sec_501 the life_insurance arrangement has not been shown to serve a legitimate purpose or provide any economic_substance however it is providing the marketer a benefit from selling a larger than average policy and creating a current deduction to an individual without showing the trust has any controls or has current exempt_function conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 and has not provided evidence that it continues to qualify for exemption accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on and after december 20xx form a rev department of the treasury - internal_revenue_service page of
